NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 LAMONT RAY THOMAS, SR., Appellant.

                             No. 1 CA-CR 14-0706
                               FILED 7-7-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-102589-001
                   The Honorable Dean M. Fink, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                            STATE v. THOMAS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Donn Kessler joined.


T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for defendant
Lamont Ray Thomas, Sr., has advised the court that, after searching the
entire record, he has found no arguable question of law and asks this court
to conduct an Anders review of the record. Thomas was given the
opportunity to file a supplemental brief pro se, and has not done so. This
court has reviewed the record and has found no reversible error.
Accordingly, Thomas’ convictions and resulting sentences are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2           In January 2014, Thomas was charged by Information with
possession or use of dangerous drugs, a Class 4 felony (Count 1), and
possession of drug paraphernalia, a Class 6 felony (Count 2). The State
made various pre-trial filings, including alleging Thomas had historical
non-dangerous felony convictions.

¶3            At trial, the evidence showed that a Tempe police officer, who
was patrolling near Mill Avenue around one o’clock in the morning,
stopped Thomas after seeing him cross the street while the light was red.
The officer verified Thomas’ name, date of birth and social security number.
After a record check revealed a warrant for Thomas’ arrest, the officer
searched Thomas and found a black cloth bag that contained a “crystallized
clear rock” and a glass pipe commonly used to smoke methamphetamine.
Thomas admitted to buying the “glass” and pipe for $20 earlier that evening
so that he could smoke it later that night.



1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588–89, 951 P.2d 454, 463–64 (1997) (citation
omitted).



                                       2
                            STATE v. THOMAS
                            Decision of the Court

¶4             The officer testified that, based on his training and experience,
the crystallized clear rock appeared to be methamphetamine. The officer
further testified that “glass” is a common term for methamphetamine.
Thomas successfully moved in limine to preclude the officer from testifying
about the warrant and any outstanding charges, meaning the jury did not
receive evidence about the warrant or the reason for the search. A
criminalist from the Arizona Department of Public Safety Crime Lab
weighed and analyzed the crystallized clear rock and testified it contained
of 0.14 grams of methamphetamine.

¶5           The jury found Thomas guilty as charged. During sentencing,
Thomas admitted that he had a historical felony conviction for theft. The
superior court sentenced Thomas to a slightly mitigated prison terms of 3.75
years for Count 1 and 1.5 years for Count 2, to run concurrently.2 Thomas
was given 245 days of presentence incarceration credit.

¶6           This court has jurisdiction over Thomas’ timely appeal
pursuant to the Arizona Constitution, Article 6, Section 9, and Arizona
Revised Statutes (A.R.S.) sections 12-120.21(A)(1), 13-4031 and -4033(A)(1)
(2015).3

                               DISCUSSION

¶7             This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30, 2 P.3d 89, 96 (App. 1999). Searching the record and briefs
reveals no reversible error. The record shows that Thomas was represented
by counsel at all stages of the proceedings and counsel was present at all
critical stages. The evidence admitted at trial constitutes substantial
evidence supporting Thomas’ convictions. From the record, all proceedings

2 Although the sentencing minute entry lists the convictions as non-
repetitive offenses, at sentencing, the superior court stated it was sentencing
Thomas for repetitive offenses. When a discrepancy exists between the oral
pronouncement and the minute entry, the “[o]ral pronouncement in open
court controls over the minute entry.” State v. Whitney, 159 Ariz. 476, 487,
768 P.2d 638, 649 (1989) (citation omitted). Accordingly, this court relies
upon the oral pronouncement that Counts 1 and 2 are repetitive offenses
and modifies the minute entry to reflect that Thomas was sentenced as a
category two repetitive offender.

3Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       3
                            STATE v. THOMAS
                            Decision of the Court

were conducted in compliance with the Arizona Rules of Criminal
Procedure. The sentences imposed were within the statutory limits and
permissible ranges. The court’s review of the record reveals two issues that
merit brief discussion.

¶8             First, the police officer testified that Thomas admitted that the
“glass” was his and that he planned to smoke it later. A defendant has the
right to challenge the admissibility of a confession, including whether the
confession was voluntary. See Wainwright v. Sykes, 433 U.S. 72 (1977); State
v. Alvarado, 121 Ariz. 485, 487, 591 P.2d 973, 975 (1979). Here, the State
disclosed Thomas’ statement pursuant to Ariz. R. Crim. P. 15.1(b)(2).
Thomas filed no motion requesting a voluntariness hearing and did not
object to the admissibility of his statements. Accordingly, the record reveals
no error in admitting the officer’s testify about Thomas’ statements. See
Alvarado, 121 Ariz. at 488, 591 P.2d at 976.

¶9             Second, Thomas was given 245 days of presentence
incarceration credit. However, he was arrested in the evening on January
16, 2014 and held in custody until his sentencing on September 19, 2014.
Therefore, Thomas is entitled to 246 days of presentence incarceration
credit, reflecting the time from his arrest to his sentencing, and the
judgment is modified accordingly. See A.R.S. § 13-712(B).




                                       4
                            STATE v. THOMAS
                            Decision of the Court

                               CONCLUSION

¶10           This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. State
v. Leon, 104 Ariz. 297, 300, 451 P.2d 878, 881 (1969); State v. Clark, 196 Ariz.
530, 537 ¶ 30, 2 P.3d 89, 96 (App. 1999). Accordingly, Thomas’ convictions
and resulting sentences are affirmed as modified to reflect that he was
sentenced as a category two repetitive offender and crediting him with 246
days of presentence incarceration credit.

¶11            Upon filing of this decision, defense counsel is directed to
inform Thomas of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154,
156–57 (1984). Thomas shall have thirty days from the date of this decision
to proceed, if he desires, with a pro per motion for reconsideration or
petition for review.




                                   :ama




                                       5